DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 27 July 2012, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of US Application No. 14/180,191, now US Patent No. 11,403,673, filed on 13 February 2014.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 16, the claim recites the limitation “… the computing apparatus of claim 1, …” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:  The examiner believes this is a typographical error and should read “ the computing apparatus of claim 9, …” .  For the purposes of this examination the examiner is going to assume claim 16 depends from claim 9.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data to select content at a cost.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 9 and 17, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a process, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, recites, in part, 
receiving a request to fill an open slot for one or more content items, the open slot available to present the one or more content items within a first content item, the first content item reporting one or more events including a first user interaction;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
wherein the open slot is associated with a cost window comprising a variable time period that starts after the first user interaction and runs during the presentation of the first content item until a second user interaction is detected on a client device, wherein the cost of the open slot decreases as time between the first user interaction and the second user interaction increases; and, (descriptive material of the previous limitation which is sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
determining to supply a second content item in response to the request to fill the open slot for the one or more content items when a campaign associated with the second content item can be fulfilled by providing the second content item at the cost of the open slot.  
These limitations set forth a concept of sending and receiving data to select content at a cost.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional elements of;
a computer, 
a computing apparatus comprising: a processor; and a memory,  and
a non-transitory computer-readable storage medium. 
However these elements are recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 7 and their related text and Paragraphs 0086-0090 of the specification (US Patent Application Publication No. 2022/0358546 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Further, Paragraph 0086 specifically details a generic computer system where it mentions “The processor 710 can include any general purpose processor and a hardware module or software module”.   The claims recite the additional elements, however, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-8, 10-16, and 18-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-11, and 16-20 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Chung et al. (US Patent Application Publication No. 2012/0158502 A1 – Hereinafter Chung) and further in view of Schwarz et al. (US Patent Application Publication No. 2010/0057639 A1 – Hereinafter Schwarz) and further in view of Softky (WIPO Publication No. WO 2009/100460 A1 – Hereinafter Softky).  
Claims 1, 9, and 17:
Chung teaches;
A computer-implemented method comprising: (See at least the abstract.)
A computing apparatus comprising: (See at least the abstract.)
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (See at least the abstract for a computer program product.)
receiving a request to fill an open slot for one or more content items, the open slot available to present the one or more content items within a first content item, the first content item reporting one or more events including a first user interaction; (See at least paragraphs 0018 and 0023.)
wherein the open slot is associated with a cost window comprising a variable time period that starts after the first user interaction and runs during the presentation of the first content item until a second user interaction is detected on a client device, wherein the cost of the open slot decreases as time between the first user interaction and the second user interaction increases; and; (See at least paragraphs 0018, 0023, 0047.)
determining to supply a second content item in response to the request to fill the open slot for the one or more content items when a campaign associated with the second content item can be fulfilled by providing the second content item at the cost of the open slot. (See at least paragraphs 0018, 0023, 0047.)
Chung does not appear to specify 
	The cost of the open slot decreases with time.
Measuring the time between the interactions 	
Schwarz teaches cost of the open slot decreases with time in at least paragraph 0035.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Chung by decreasing cost with time as taught by Schwarz in order to improve on establishing online ad pricing based on measurements of attentiveness.  
As mentioned previously, the combination of Chang and Schwarz does not appear to specify measuring the time between the interactions.
Softky teaches analyzing the time difference between interactions to understand consumer response to advertisements in at least the abstract cost of the open slot decreases with time in at least paragraph 0035.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Chang and Schwarz by analyzing the time difference between interactions to understand consumer response to advertisements as taught by Softky in order to allow for advertising response to improve ad presentation.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  


Claims 2, 3, 10, 11, 18, and 19:
The combination of Chung, Schwarz, and Softky teaches all the limitations above.  As discussed above Chung teaches lower pricing as time goes by (variable pricing less than fixed) and Schwarz teaches an additional time period is triggered after the expiration of the first time period in at least paragraphs 0035 and 0036.  The motivation to combine Chung, Schwarz, and Softky is the same as disclosed above and is incorporated herein, but the combination does not appear to explicitly specify modifying the time period.  
However the combination discusses time periods and one could maintain the complete time period as 
1.	a single unit, 
2. 	or break it into two periods of fixed times 
4. 	or break it into two periods of one fixed time and one variable time
2. 	or break it into two periods of variable times 
Therefore, if there are four (4)options for time periods.  It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by the combination of combination of Chung, Schwarz, and Softky by keeping a single time period or breaking it into two times periods, one fixed and one variable, since there are a finite number of identified, predictable potential solutions (as outlined above) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
 Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 8, 16, and 20:
The combination of Chung, Schwarz, and Softky teaches all the limitations above.  
Further Schwarz teaches an auction which is cost before placement in at least paragraphs 0021 and 0030.
The motivation to combine Chung, Schwarz, and Softky is the same as disclosed above and is incorporated herein, but the combination does not appear to explicitly specify modifying the time period.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chung and further in view of Schwarz and further in view of Softky and further in view of Umeda et al.  (US Patent Application Publication No. 2015/0154631 A1 – Hereinafter Umeda).  
Claim 4 and 12:
The combination of Chung, Schwarz, and Softky teaches all the limitations above.  However, the combination does not appear to specify, wherein the fixed time period is based on an average period of time between events detected over a predetermined period of time.  
Umeda teaches wherein the fixed time period is based on an average period of time between events detected over a predetermined period of time in at least paragraph 0158.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Chung, Schwarz, and Softky by using the average period of times as taught by Umeda in order to improve advertising effectiveness by analyzing the average time periods of user interaction.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chung and further in view of Schwarz and further in view of Softky and further in view of Sidi et al. (US Patent Application Publication No. 2009/0083631 A1 – Hereinafter Sidi).  
Claim 5 and 13:
The combination of Chung, Schwarz, and Softky teaches all the limitations above.  However, the combination does not appear to specify, wherein the first user interaction comprises launching of an application at the client device, wherein the fixed time period is after the launching of the application at the client device.  
Sidi teaches wherein the first user interaction comprises launching of an application at the client device, wherein the fixed time period is after the launching of the application at the client device in at least paragraphs 0040, 0053, and 0087.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Chung, Schwarz, and Softky by timing based on a launched app  as taught by Sidi in order to potentially increase revenue based upon contextual tailored advertisement in a variety of categories.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 6 and 14:
The combination of Chung, Schwarz, and Softky teaches all the limitations above.  However, the combination does not appear to specify, wherein the first user interaction comprises skipping a song in a music application, and wherein the fixed time period begins after the skipping of the song in the music application.  
Sidi teaches wherein the first user interaction comprises skipping a song in a music application, and wherein the fixed time period begins after the skipping of the song in the music application in at least paragraphs 0041, 0047, and 0122.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Chung, Schwarz, and Softky by timing based upon skipping media as taught by Sidi in order to potentially increase revenue based upon contextual tailored advertisement in a variety of categories.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 7 and 15:
The combination of Chung, Schwarz, and Softky teaches all the limitations above.  However, the combination does not appear to specify, wherein the first user interaction comprises interacting with a media item during playback of the media item in the application, wherein the first cost window comprises the fixed time period after interacting with the media item during playback of the media item.  
Sidi teaches wherein the first user interaction comprises interacting with a media item during playback of the media item in the application, wherein the first cost window comprises the fixed time period after interacting with the media item during playback of the media item in at least paragraphs 0041, 0047, and 0122.
The motivation to combine Chung, Schwarz, Softky, and Sidi is the same as disclosed above and is incorporated herein.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11,403,673.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681